 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   TOY TERRELL SMITH,                                  Case No. 1:16-cv-01924-LJO-JDP

10                  Plaintiff,                           ORDER GRANTING IN PART
                                                         PLAINTIFF’S MOTION TO COMPEL
11          v.                                           PRODUCTION OF DOCUMENTS

12   J. TORRES, et al.,                                  ECF No. 45

13                  Defendants.                          ORDER DIRECTING DEFENDANTS TO
                                                         SUBMIT DOCUMENTS FOR IN CAMERA
14                                                       REVIEW

15                                                       14-DAY DEADLINE

16                                                       ORDER DENYING MISC MOTIONS

17                                                       ECF Nos. 44, 48

18
            Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in this
19
     civil rights action brought under 42 U.S.C. § 1983. On July 20, 2018, defendant J. Acebedo
20
     moved for summary judgment. ECF No. 39. In support of the motion, defendant attached “as
21
     Exhibit A . . . a true and correct copy of the relevant portions of the deposition transcript from
22
     Plaintiff Toy Terrell Smith’s deposition taken on May 8, 2018, in Corcoran, California.” See
23
     ECF No. 39-6 at 1. In accordance with this district’s local rules, defendants lodged a copy of
24
     the deposition transcript on October 18, 2018. ECF No. 47.
25
            On October 15, 2018, plaintiff filed a motion to compel seeking production of: (1) the
26
     complete deposition transcript; and (2) a confidential inquiry report with respect to plaintiff’s
27
     administrative grievance against Counselors Hoggard and Torres. ECF No. 45. Defendants
28


                                                     1
 1   have indicated in a response to the motion to compel that: (1) they did not provide a copy of the

 2   deposition transcript because plaintiff is required to pay the court reporter to receive it; and

 3   (2) they did not produce the confidential inquiry report because it is protected by the official-

 4   information privilege and the contents of the report are not relevant. ECF No. 51 at 2.

 5          The court acknowledges that normally a deponent is required to pay “reasonable
 6   charges” to the deposition officer to obtain a copy of the deposition transcript. See Fed. R. Civ.
 7   P. 30(f)(3). But, considering plaintiff’s lack of resources as an indigent prisoner proceeding
 8   without counsel, the interests of justice in this case require that plaintiff be served with a
 9   complete copy of his deposition transcript. See Fed. R. Civ. P. 1 (the Federal Rules of Civil
10   Procedure “should be construed, administered, and employed by the court and the parties to
11   secure the just, speedy, and inexpensive determination of every action”). Accordingly,
12   defendants are ordered to produce a copy of the complete deposition transcript and exhibits
13   within 14 days of this order.
14          The court will reserve ruling on production of the confidential inquiry report.
15   Defendants are directed to submit the documents in question to the court for in camera review
16   within 14 days of this order.
17          Finally, plaintiff’s motion to request a telephonic discovery and status conference, ECF
18   No. 44, is denied. The requested conference is not necessary at this time. Plaintiff’s motion for
19   a copy of an order, ECF No. 48, is denied as moot because the requested relief has been
20   granted. See ECF No. 50.
21         ORDER
22         Accordingly,
23         1.      Plaintiff’s motion to compel is granted in part. ECF No. 45.
24         2.      Within 14 days of this order, defendants are ordered to:
25                 a. produce a copy of plaintiff’s complete deposition transcript and exhibits; and
26                 b. submit to the court for in camera review documents responsive to plaintiff’s
27                     request for production No. 6 withheld based on defendants’ privacy rights and
28


                                                      2
 1                       official information privilege. See ECF No. 51-1 at 15-17. The documents

 2                       may be submitted to jdporders@caed.uscourts.gov. No further argument shall

 3                       be submitted unless specifically requested by the court.

 4            3.      Plaintiff’s motion to request a telephonic discovery and status conference, ECF

 5                    No. 44, is denied.

 6            4.      Plaintiff’s motion for a copy of an order, ECF No. 48, is denied as moot.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:        November 23, 2018
10                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
